Citation Nr: 0601968	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a left heel/ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in October 2002 and a 
substantive appeal was received in November 2002.


FINDING OF FACT

A left heel/ankle disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a left heel/ankle disability 
otherwise related to such service.


CONCLUSION OF LAW

A left ankle/heel disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  A September 2003 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in September 2003 and the initial rating 
decision was issued to the veteran in January 2004.  Thus, 
the VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA medical records.  The 
veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appellant's appeal.  The Board 
finds that there has been substantial compliance with the 
duty to assist provisions set forth in the applicable law and 
regulation.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his claim.  
Although the record does include service medical records 
which show one instance of left ankle pain in February 1970, 
the veteran's subsequent service medical records are devoid 
of reference to any left ankle or heel problems and the 
veteran's October 1970 separation examination report contains 
no complaints from the veteran regarding his ankles or heels 
and his lower extremities were noted to be entirely within 
normal limits on physical examination by medical personnel.  
Further, on his claim form, the veteran did not report any 
post-service medical treatment for the claimed disorder, and 
the current VA treatment records only show complaints of 
ankle pain without any diagnosis of a current disability.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  Even assuming that 
he has current disabilities, with only one isolated complaint 
of ankle pain in service and a lack of evidence of a 
continuity of symptoms for over 20 years after service, any 
etiology opinions would be purely speculative. The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to these issues.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that he suffered a left heel injury during 
service.  He refers to the injury as a separated heel and 
argues that the service medical records do not properly 
document the treatment he received.  

Current VA treatment records reflect that the veteran 
complains of left ankle pain.  However, assuming that the 
veteran does have a current ankle/heel disability, there is 
no medical evidence of record to relate any current 
ankle/heel disability to the veteran's service.  The 
veteran's service medical records contain only one isolated 
complaint of ankle pain in February 1970.  There are no 
complaints of ankle or heel pain in the veteran's medical 
records subsequent to February 1970 although service medical 
records do show that the veteran presented for treatment of 
unrelated disorders on several instances after February 1970.  
However, none of these subsequent service medical records 
refer to any ankle/heel problems.  This appears to be 
inconsistent with the veteran's current assertions that he 
continued to receive treatment for the left heel.  

The Board also finds it significant that at the time of his 
discharge examination in February 1970, the veteran expressly 
denied any foot trouble or lameness.  Moreover, at the time 
of this examination his feet and lower extremities were 
clinically evaluated as normal.  This suggests that trained 
military medical personnel were of the opinion that there was 
no problem with his feet at that time.  

Looking to post-service evidence, there is no showing of any 
continuity of ankle or heel symptomatology to suggest any 
nexus between any current ankle or heel disability and the 
veteran's active duty over 20 years before.

Based on the record, the Board must conclude that the ankle 
injury in February 1970 was an acute injury and that it 
resolved without leaving chronic disability.  With no 
supporting evidence of a chronic left ankle/heel disability 
in service and no supporting evidence of any continuity of 
symptomatology since service, service connection for a left 
ankle/heel disability is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


